                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-63020-BLOOM/Valle

JAMES T. WEBB,

       Appellant,

v.

ROBIN WEINER,

      Appellee.
_____________________________/

                                             ORDER

       THIS CAUSE is before the Court upon Appellant James T. Webb’s (“Appellant”) Motion

for Review and/or Rehearing of Order Dismissing Bankruptcy Appeal for Failure to Pay Fee, ECF

No. [9] (“Motion”). Appellant initially filed his Notice of Appeal of the Denial of the Motion to

Reopen his bankruptcy case, ECF No. [1], on December 9, 2019. On December 26, 2019, the

Bankruptcy Court issued an order dismissing this appeal for Appellant’s failure to pay the filing

fee. ECF No. [6]. Appellant now files the instant Motion requesting that the case be reopened so

that this Court can grant habeas relief and release Appellant from prison.

       The Court is without jurisdiction to grant the relief requested by Appellant in his Motion.

See 28 U.S.C. ch. 153. Likewise, the Court also concludes that denial is warranted because

Appellant has failed to support his request for rehearing. “[C]ourts have delineated three major

grounds justifying reconsideration: (1) an intervening change in controlling law; (2) the

availability of new evidence; and (3) the need to correct clear error or prevent manifest injustice.”

Williams v. Cruise Ships Catering & Serv. Int’l, N.V., 320 F. Supp. 2d 1347, 1357-58 (S.D. Fla.

2004) (citing Sussman v. Salem, Saxon & Nielsen, P.A., 153 F.R.D. 689, 694 (M.D. Fla. 1994));
                                                            Case No. 19-cv-63020-BLOOM/Valle


see Burger King Corp. v. Ashland Equities, Inc., 181 F. Supp. 2d 1366, 1369 (S.D. Fla. 2002).

“[R]econsideration of a previous order is an extraordinary remedy to be employed sparingly in the

interests of finality and conservation of scarce judicial resources.” Wendy’s Int’l, Inc. v. Nu-Cape

Const., Inc., 169 F.R.D. 680, 685 (M.D. Fla. 1996); see also Campero USA Corp. v. ADS

Foodservice, LLC, 916 F. Supp. 2d 1284, 1290 (S.D. Fla. 2012). “[T]he movant must do more

than simply restate his or her previous arguments, and any arguments the movant failed to raise in

the earlier motion will be deemed waived.” Compania de Elaborados de Cafe v. Cardinal Capital

Mgmt., Inc., 401 F. Supp. 2d 1270, 1283 (S.D. Fla. 2003). Simply put, a party “cannot use a Rule

59(e) motion to relitigate old matters, raise argument or present evidence that could have been

raised prior to the entry of judgment.” Michael Linet, Inc. v. Vill. of Wellington, Fla., 408 F.3d

757, 763 (11th Cir. 2005).

       Further, Federal Rule of Civil Procedure 60(b) sets forth the circumstances under which a

litigant may reopen a case:

       On motion and just terms, the court may relieve a party or its legal representative
       from a final judgment, order, or proceeding for the following reasons:

               (1) mistake, inadvertence, surprise, or excusable neglect;
               (2) newly discovered evidence that, with reasonable diligence, could
               not have been discovered in time to move for a new trial under Rule
               59(b);
               (3) fraud (whether previously called intrinsic or extrinsic),
               misrepresentation, or misconduct by an opposing party;
               (4) the judgment is void;
               (5) the judgment has been satisfied, released, or discharged; it is
               based on an earlier judgment that has been reversed or vacated; or
               applying it prospectively is no longer equitable; or
               (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b).

       Upon review, even under the most expansive reading, the Motion fails to address any of

the potential grounds justifying reconsideration and fails to set forth any ground that warrants



                                                 2
                                                            Case No. 19-cv-63020-BLOOM/Valle


reopening this case. The Motion similarly invokes no legal theory or statute to justify such relief.

The Court therefore finds that Plaintiff has failed to demonstrate any grounds for reconsideration

here. Thus, Appellant’s Motion is denied.

       Accordingly, it is ORDERED AND ADJUDGED that Appellant’s Motion, ECF No. [9],

is DENIED.

       DONE AND ORDERED in Chambers at Miami, Florida, on January 15, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record




                                                 3
